Citation Nr: 1128591	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 showed that he was inducted into the U.S. Army on August 3, 1967, and separated effective July 22, 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims folder is now under the jurisdiction of the RO in Indianapolis, Indiana.

In May 2008, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Indianapolis RO before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In January 2009, the Board remanded the matter to obtain the Veteran's service personnel records which have now been associated with the claims file.  Accordingly, VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  For the purpose of establishing entitlement to VA nonservice-connected disability pension, the Veteran did not serve in the active military, naval, or air service for 90 days or more during a period of war.



CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for the receipt of nonservice-connected pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.1-3.4, 3.6, 3.7, 3.12, 3.15, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2007 with regard to the claim for non-service connected pension benefits.  Although the notice was provided after the initial adjudication of the Veteran's claim in November 2006, the claim was subsequently readjudicated in a November 2009 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim.  Pursuant to 38 C.F.R. § 3.203(c), VA obtained the Veteran's service personnel records to verify his period of qualifying service.  It was not necessary to obtain any medical records as the Veteran's claim is being denied because he does not have 90 days of active service.  38 C.F.R. § 3.3(a)(3).  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an April 2007 SOC (statement of the case) and November 2009 SSOC (supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war; and who is permanently and totally disabled due to nonservice-connected disability which is not the result of his own willful misconduct; and who meets certain income and net worth requirements.  38 U.S.C. § 1521(a), (j) (West 2002); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 U.S.C. 
§§ 1521, 1522.

Basic entitlement exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  With exceptions not here applicable, VA currently recognizes the following as periods of war: January 1, 1817, through December 31, 1898, inclusive; April 21, 1898, through July 4, 1902, inclusive; April 6, 1917, through November 11, 1918, inclusive; December 7, 1941, through December 31, 1946, inclusive; June 27, 1950, through January 31, 1955, inclusive; August 5, 1964, through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation law.  See 38 C.F.R. § 3.2.  The Veteran served during the Vietnam era.

Qualifying service is the total period of active service, exclusive of time spent on furlough, on unpaid absence without leave (AWOL), under arrest without acquittal, in desertion, or while undergoing sentence of court martial.  See 38 C.F.R. § 3.15.

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

For the purpose of establishing entitlement to pension, VA may accept evidence of service submitted by a claimant, including a DD Form 214.  A document submitted to establish a creditable period of wartime service for pension entitlement may be accepted without verification if the document shows: (1) Service of 4 months or more; or (2) Discharge for disability incurred in line of duty; or (3) Ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(a), (b).  Where the evidence submitted does not meet these requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The threshold issue in this case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.

The Veteran seeks nonservice-connected pension benefits, claiming that he is no longer able to work due to a heart condition.  The RO has denied the claim on the basis that although he was enlisted in the U.S. Army from August 3, 1967, to July 22, 1968, his DD Form 214 shows that he had only one month and 18 days of qualifying active service.  The Veteran concedes that he was on AWOL twice during his period of service but claims that he had more "good service" than his DD Form 214 indicates.

The Veteran's DD Form 214 indicates that he served in the U.S. Army from August 3, 1967, to July 22, 1968, and was discharged under honorable conditions.  During this period, the Veteran lost 272 days under 10 U.S.C. § 972, from October 16, 1968, to July 21, 1968.  As a result, the Veteran was noted to have net service of one month and 18 days.  

Because the DD Form 214 does not meet the requirements delineated in 38 C.F.R. 
§ 3.203, VA obtained the Veteran's service personnel records on remand.  The Veteran's service personnel records do not verify that he had 90 days of qualifying service.  In this regard, the service personnel records elaborate that the Veteran had periods of AWOL from approximately October 16, 1967, to October 27, 1967; November 13, 1967, to November 18, 1967; and January 15, 1968, to May 21, 1968.  Additionally, he had periods of confinement from approximately October 27, 1967, to October 30, 1967; November 18, 1967, to January 7, 1968; and May 21, 1968 to an unspecified date.  He was dropped from the rolls for desertion on November 16, 1967, and again on February 26, 1968.  A December 1967 summary court-martial order reflected that the Veteran's sentence for his first two periods of AWOL was a period of confinement for one month in the US Army Armor Center Stockade.  A July 1968 special court-martial order showed that the Veteran's sentence for his third period of AWOL was six months in the US Army Armor Center Stockade.  A July 1968 DA Form 1049, Personnel Action, recommended that the Veteran be eliminated from service for Unsuitability UP AR 635-212 with a general discharge.  

As reflected above, the time the Veteran was AWOL, under arrest without acquittal, in desertion, and while he was undergoing his court martial sentences is excluded from his qualifying service.  See 38 C.F.R. § 3.15.  There is nothing in the Veteran's service personnel records to contradict his DD Form 214 notation that he had only one month and 18 days of qualifying service.  Once again, only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the Board concludes that the Veteran did not serve during a wartime period for more than 90 days and thus does not meet the basic criteria for wartime service.  38 C.F.R. § 3.3.  Because the Veteran has not shown that he had qualifying service and therefore eligibility for non-service connected benefits, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


